Speaking once again before the General Assembly, I 
would like to congratulate you on your election, 
Mr. President, and to wish you every success. 
 Colombia continues to fight so that each and 
every citizen can trust that he or she will live, work, 
undertake projects, study and be happy in his or her 
homeland. That trust is sustained by democratic 
security, security for socially responsible investment 
and the construction of social cohesion. 
 Crimes against the safety of citizens continue to 
decrease, but we are not satisfied. So far this year, the 
number of crimes has fallen by 30 per cent in 
comparison to the same period last year. We have 
prioritized the protection of union leaders, teachers and 
journalists. Of the 11,204 homicides committed as of 
10 September, 36 were of workers and teachers 
affiliated with trade unions or independent teachers. To 
date, not a single journalist has been murdered. The 
Government grants individual protection to 8,612 
citizens, 1,462 of whom belong to trade unions. 
 Our determination to combat impunity is 
ongoing. Between 1991 and 2001, only two 
convictions were handed down. Thanks to efforts in 
recent years in terms of budgeting, the strengthening of 
the judicial system, the security policy and the 
tripartite agreement among workers, business leaders 
and the Government, sponsored by the International 
Labour Organization, 199 persons have been convicted 
for the murder of workers and 134 of them are in 
prison. Of the 123 sentences handed down, 85 have 
occurred in the past three years. 
 In the past, terrorist organizations penetrated the 
labour movement, resulting in the murder of workers. 
The dismantling of the paramilitaries has eliminated 
that source of suffering, but terrorist guerrillas persist 
in committing such crimes, as recently happened in the 
south of the country with the murder of a group of 
teachers by the Fuerzas Armadas Revolucionarias de 
Colombia-Ejército del Pueblo (FARC). 
 Recently, our tranquillity in the absence of 
terrorist attacks was shattered by a car bomb set off by 
FARC, which destroyed the palace of justice in the city 
of Cali and left several people dead and others injured, 
as well as many poor families with their small 
businesses and homes destroyed. 
 Of the approximately 60,000 terrorists that 
ravaged the country at the start of the Government’s 
term of office, 48,000 have abandoned their criminal 
organizations and joined the reintegration programme, 
which is a great challenge for Colombia. As of 
  
 
08-51839 14 
 
17 September this year, 2,436 guerrilla members —
2,147 of them from FARC — had been demobilized. 
 In a democracy of opinion such as ours, the 
sustainability of democratic security depends on its 
credibility, which in turn is based on effectiveness and 
transparency. That transparency is tantamount to the 
observance of the fundamental human rights we all 
enjoy. From that foundation comes our respect for 
liberties in the midst of the fight against terrorism and 
for openness, vigilance, criticism and debate at the 
national and international levels. 
 Furthermore, a formative, world-leading effort in 
human rights within our armed forces is crucial, as is 
the ongoing adjustment of operative protocols through 
such measures as that requiring soldiers to wait for the 
presence of a judicial delegate before moving the body 
of a member of a criminal organization killed in action. 
We are also resolved to investigate and assist in the 
investigation of any type of accusation and the 
modernization of military criminal legislation. 
 On 10 December, our country will voluntarily 
submit our human rights record to the Universal 
Periodic Review, a new mechanism created by the 
United Nations that is an additional contribution to the 
public discussion of our new road map on the matter. 
Our work with the Office of the High Commissioner 
for Human Rights and with the Organization of 
American States on the policy of truth, justice and 
redress for victims must, along with our historic 
memory, heal wounds and help to extinguish the flames 
of violence forever. 
 There are intangible results of democratic 
security. Citizens have greater faith in the State and 
turn to it for protection, overcoming the past 
indifference of some and the inclination of many to 
solve problems by their own means. Additionally, we 
have recovered the State monopoly on weapons and on 
official justice. Citizens have lost their fear of 
denouncing others, testifying and cooperating with the 
armed forces and the justice system. Victims are no 
longer fearful and today are coming forward to claim 
their rights. 
 One year ago, I looked out at this Assembly in the 
frustration of not having been able to rescue Ingrid 
Betancourt and those held in captivity with her. Today, 
thanks to the heroism, planning and bloodless 
effectiveness of our soldiers, Ingrid Betancourt is a 
symbol of freedom — the freedom to which we aspire 
as we liberate those who remain in captivity and put an 
end to such shameful crimes in our homeland. 
 Social cohesion validates security. Meeting the 
Millennium Development Goals (MDGs) set for 2015 
is an urgent need for us as an essential part of building 
social cohesion. We are close to reaching the goal of no 
more than 3 per cent of children under the age of five 
being malnourished. We are determined to reach zero 
and are now beginning to provide early schooling to 
those children. 
 By 2010, we hope to have reached 100 per cent in 
basic education coverage. Towards the goal of 
averaging 10.6 years of education for the population 
between ages 15 and 24, we have already achieved an 
average of more than nine years. The number of 
students having to repeat a grade has decreased from 
6.1 per cent to 3.3 per cent, towards a goal of  
2.3 per cent. 
 Mortality rates for children under five years of 
age have fallen from 37 to 20 per 1,000 births, with a 
goal of 17. That same indicator for children younger 
than one year has decreased from 31 to 15.6, with a 
goal of 14. Vaccination coverage is almost at 
95 per cent, the percentage defined in the MDGs for 
2015. Our great challenge is to reduce the pronounced 
disparities between regions. 
 Despite the economy’s problems, we are still 
fully determined to meet the social goals through such 
programmes as Families in Action, Bank of 
Opportunities and the Together Network, which 
focuses social tools on the poorest spheres. That is all 
supported by very ambitious goals in the areas of child 
nutrition, educational quality and coverage, vocational 
training, health insurance, connectivity and good 
management of social resources. With regard to the 
latter, our administrative reform, which has already 
been extended to 411 State entities, seeks to prevent 
the State from being discredited, eliminating 
bureaucratic wastefulness and achieving social 
efficiency. 
 The mortgage and financial crises are minor 
problems compared to the threats to the environment. 
Although Colombia produces 0.35 per cent of world 
greenhouse gas emissions, we are highly vulnerable to 
the ravages of climate change resulting from melting 
ice and floods. More than 51 per cent of our territory is 
preserved as rainforest and is a major net contributor of 
oxygen. 
 
 
15 08-51839 
 
 Some of our most important environmental 
programmes include the building of mass 
transportation systems in nine cities, with plans under 
way for 10 more; a network of 66,000 rural families 
working as forest rangers, who are paid by the State to 
maintain collective areas free from illicit crops and to 
supervise the recovery and conservation of forests 
under the oversight of the United Nations; the 
conservation of 257 protected natural areas; the 
implementation of aqueduct and basic sanitation 
projects in the country’s 32 departments and the 1,102 
municipalities; and the promotion of alternative energy 
sources such as wind power and biofuels. 
 There are three common objections to biofuels: 
the risk of destroying the rainforest, the elimination of 
areas for agricultural food production, and the small 
amount of energy generated compared to that used to 
produce it. Colombia has 578,000 square kilometres of 
rainforest and 43 million hectares of savannah. We will 
not allow the rainforest to be touched. Protecting it is 
our main contribution to combating global warming. 
With the available savannah, we can expand our 
agricultural production concentrated in 5 million 
hectares, increase the number of livestock to 24 million 
heads of cattle and, without affecting food production, 
develop a large biofuel industry that generates good 
quality jobs, increases income and becomes an 
alternative to coca, which fuels terrorism. Our 
productivity is high, thanks to sources of energy such 
as sugar cane and the African oil palm, which also 
protects the soil from direct sunlight and prevents 
erosion. For every energy unit used, 8 energy units of 
ethanol are produced, or 6.5 units in biodiesel. 
 Illicit drugs are a great enemy of the 
environment, and they fuel terrorism. Colombia still 
suffers from violence because of illicit drugs. We speak 
of shared responsibility not to assign exclusive 
responsibilities to consumer countries, for, unfortunately, 
our young people also use drugs. We speak of shared 
responsibility to spur the world to combat production, 
trafficking, consumption, asset laundering and 
chemical precursors on an equal basis. Our 
Government requests that consumption be punished in 
our country and across the international community. 
We have extradited more than 800 persons. This year, 
we must spray 130,000 hectares of coca crops, while 
another 100,000 must be manually eradicated. Over the 
past five years, 10,000 properties have been 
confiscated. However, there has been no significant 
reduction in illicit crop areas and consumption is on 
the rise.  
 Let us consider that situation. It is more difficult 
to carry out prevention and rehabilitation efforts 
against the backdrop of exponential growth in 
consumption resulting from a permissive attitude. The 
destruction of the rainforest to plant coca, the erosion 
of the soil and the pollution caused by chemical 
precursors are enormous affronts on the environmental 
balance. Whoever buys a personal dose of illicit drugs 
encourages a child to become a distributor and, later, a 
feared criminal. Whoever buys a personal dose of illicit 
drugs helps to set off a car bomb in Colombia and to 
destroy four trees from our Amazon rainforest. 
 Investors from all over the world are coming to 
Colombia every day. Twice as many tourists, from 
every corner of the world, are visiting our country as 
were five years ago. Many of those who looked on our 
country with scepticism and spoke about Colombia as a 
failed State can now discern clear signals of 
institutional strength and democratic boldness. 
Colombia today generates more trust and respect, but 
the work goes on. To free us all from the horrors of 
drug trafficking, terrorism and poverty, we need more 
resolute support from the international community. I 
would very much like to thank the United Nations for 
its very significant presence in our country. 